Exhibit 10.1
SEVENTH AMENDMENT
     THIS SEVENTH AMENDMENT (this “Amendment”) is made and entered into as of
October 1, 2010 by and between TEKELEC, a California corporation (the “U.S.
Borrower”), TEKELEC INTERNATIONAL, SPRL, a societe privee a responsabilité
limitée organized under the laws of the Kingdom of Belgium (the “Belgian
Borrower”, and together with the U.S. Borrower, each a “Borrower” and
collectively, the “Borrowers”), the lenders who are or may become a party to
this Agreement (collectively, the “Lenders”) and WELLS FARGO BANK, N.A.
(successor by merger to Wachovia Bank, National Association), a national banking
association, as Administrative Agent for the Lenders (the “Administrative
Agent”).
STATEMENT OF PURPOSE
     The Lenders have extended certain credit facilities to the Borrowers
pursuant to the Credit Agreement, dated October 2, 2008 by and among the
Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
     The Borrowers have requested that the Lenders amend the Credit Agreement
pursuant to the terms of this Amendment. Subject to the terms and conditions set
forth herein, the Lenders party hereto are willing to agree to such
modifications.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Capitalized Terms. All capitalized terms used and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
     2. Amendment. Pursuant to Section 14.2 of the Credit Agreement and
effective in accordance with Section 3 hereof, the Lenders hereby agree that
Section 1.01 of the Credit Agreement shall be amended by deleting the definition
of “Letter of Credit Maturity Date” in its entirety and substituting, in lieu
thereof, the following:
     “Letter of Credit Maturity Date” means the earlier of (a) October 2, 2011
and (b) the date of termination of the L/C Commitment by the Administrative
Agent on behalf of the Lenders pursuant to Section 12.2(a).
     3. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated (the “Seventh Amendment Effective Date”):
          (a) The Administrative Agent shall have received an executed original
of this Amendment by each Borrower and the Lenders; and
          (b) The receipt by the Administrative Agent of any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Amendment.

 



--------------------------------------------------------------------------------



 



     4. Limited Effect of Amendment. Except as expressly modified herein, the
Credit Agreement and the Loan Documents shall continue to be, and shall remain,
in full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document or (b) to prejudice any other right or remedies which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated or otherwise modified from time to time. On and after the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Credit Agreement, the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of lie
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment. This Amendment constitutes a
“Loan Document” as defined in the Credit Agreement.
     5. Representations and Warranties. After giving effect to the amendments
set forth herein, each Borrower hereby certifies that (a) each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct in all material respects as of the Seventh
Amendment Effective Date as if fully set forth herein (except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date) and (b) no
Default or Event of Default has occurred and is continuing as of the Seventh
Amendment Effective Date.
     6. Release. For and in consideration of the agreements of the
Administrative Agent and the other Lenders contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers hereby forever release and discharge the
Administrative Agent and the Lenders, each of their respective officers,
directors, employees, agents, affiliates, representatives, successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrowers ever had, now has or might hereafter have against one or
more of the Released Parties which relates, directly or indirectly, to the Loan
Documents or the transactions relating thereto (collectively “Claim”), to the
extent that any such Claim shall be based in whole or in part upon facts,
circumstances, actions or events existing on or prior to the date hereof.
     7. Covenant Not to Sue. The Borrowers, on behalf of themselves and their
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenant and agree with and in favor of each
Released Party that they will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Claim released,
remised and discharged by the Borrowers pursuant to Section 7 above. If the
Borrowers or any of their respective successors, assigns or other legal
representatives, or any Loan Party, or its respective successors, assigns, and
other legal representatives violates the foregoing covenant, each of the
Borrowers, for itself and its respective successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.

2



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
          (a) Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of New York.
          (b) Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. In the event there is a conflict or
inconsistency between this Amendment and the Credit Agreement, the terms of this
Amendment shall control.
          (c) Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties and their beneficiaries, successors and
assigns.
          (d) Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.
          (e) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.
          (f) Obligation to Pay Fees/Costs. The Borrowers acknowledge that
Section 14.3(a) of the Credit Agreement requires that Borrowers pay all
reasonable outstanding fees and out-of-pocket charges and other expenses of the
Administrative Agent for the preparation of this Amendment, including, without
limitation, all outstanding K&L Gates LLP legal fees.
          (g) Facsimile Transmission. A facsimile, telecopy or other
reproduction of this Amendment may be executed by one or more parties hereto,
and an executed copy of this Amendment may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.
[Signature Pages To Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date and year first above written.

                      TEKELEC,         as Borrower and Borrower Agent    
 
                    By:   /s/ Gregory S. Rush                  
 
      Name:   Gregory S. Rush    
 
      Title:   Chief Financial Officer    
 
                    TEKELEC INTERNATIONAL, SPRL,         as Borrower    
 
                    By:   /s/ Gregory S. Rush                  
 
      Name:   Gregory S. Rush    
 
      Title:   Chief Financial Officer    
 
                    By:   /s/ Paul J. Armstrong                  
 
      Name:   Paul J. Armstrong    
 
      Title:   Manager    

[Tekelec Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      AGENTS AND LENDERS:    
 
                    WELLS FARGO BANK, N.A.,         as Administrative Agent,
Swingline Lender, Issuing         Lender and Lender    
 
                    By:   /s/ Michael Paysley                  
 
      Name:   Michael Paysley    
 
      Title:   Senior Vice President    

 